ACCEPTED
                                                                                          04-15-00304-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     5/21/2015 1:59:02 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                               NO. 04-15-00304-CR

                                     IN THE                               FILED IN
                                                                   4th COURT OF APPEALS
                            FOURTH COURT OF APPEALS                 SAN ANTONIO, TEXAS
                                    OF TEXAS                       5/21/2015 1:59:02 PM
                             AT SAN ANTONIO, TEXAS                   KEITH E. HOTTLE
                                                                           Clerk

                             BRIAN KEITH GORHAM,
                                   Appellant

                                        VS.

                               THE STATE OF TEXAS,
                                     Appellee

                   ENTRY OF APPEARANCE AS LEAD COUNSEL
                              FOR APPELLANT

TO THE HONORABLE COURT OF APPEALS:

      On May 14, 2015, the Honorable Mary Roman, Judge Presiding, 175th

Judicial District of Texas, appointed the Bexar County Public Defender’s Office to

represent the Appellant in the direct appeal in the above styled and numbered

cause. Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, Richard

B. Dulany, Jr., Assistant Public Defender, hereby notifies the Court that he enters

his appearance as lead counsel for the Appellant on behalf of the Bexar County

Public Defender’s Office.

                                      Respectfully submitted,

                                      /s/ Richard B. Dulany, Jr.
                                      ____________________________________
                                      RICHARD B. DULANY, JR.
                                      Assistant Public Defender
                                      Bexar County Public Defender’s Office
                                      101 W. Nueva, Suite 310
                                      San Antonio, Texas 78205
                                      (210) 335-0701
                                      FAX (210) 335-0707
                                      richard.dulany@bexar.org
                                      Texas Bar No. 06196400

                                      ATTORNEY FOR APPELLANT


                   CERTIFICATE OF SERVICE AND COMPLIANCE

      I HEREBY CERTIFIY that a true and correct copy of the above and foregoing

notice has been served electronically on the Bexar County District Attorney’s

Office, Appellate Division, Paul Elizondo Tower, 101 W. Nueva St., Suite 710, San

Antonio, Texas 78205, on May 21, 2015. The word count is 224.

                                      /s/ Richard B. Dulany, Jr.
                                      ____________________________________
                                      RICHARD B. DULANY, JR.




                                         2